Case 1:20-cv-25019-DLG Document 4 Entered on FLSD Docket 12/10/2020 Page 1 of 7


                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                      Case #20-cv-25019 DLG

 JOEY D. GONZALEZ,

                        Plaintiff,
 v.

 UNITED STATES OF AMERICA,

                   Defendant.
 ___________________________________________/

                         DEFENDANT’S MOTION TO DISMISS
                    FOR LACK OF SUBJECT MATTER JURISDICTION

        COMES NOW THE UNITED STATES OF AMERICA, the Defendant, by and through
 the undersigned Assistant United States Attorney and pursuant to Rule 12(b)(1), Federal Rules of
 Civil Procedure, moves to dismiss the Complaint for Damages (ECF #1-1) for lack of subject
 matter jurisdiction, and, in support thereof, states the following.
        I. Factual Background and Procedural History

        1.      On February 23, 2018, Plaintiff, Joey D. Gonzalez, pro se, as a private citizen and
 resident of Miami-Dade County, filed a civil Amended Complaint for damages in the Circuit Court
 in and for Miami-Dade County, Florida, styled Gonzalez v. Ramsey, 2017-026753 CA 01 (Civil
 Division). In essence, the Amended Complaint alleges state torts (defamation (Count 1) and
 intentional infliction of emotional distress (Count 2) stemming from interaction between Plaintiff
 and Defendant while both were employed with the United States Department of Agriculture in
 Miami, Florida, during 2016 and 2017. See attached Exhibit A.
        2.      On November 20, 2020, the United States Attorney for the Southern District of
 Florida certified that Clifford Ramsey was acting within the course and scope of his employment
 at the time of the alleged events set forth in the Amended Complaint. See attached Exhibit B.
        3.      The Federal Tort Claims Act (FTCA) is the exclusive remedy for tort claims

 resulting from an act or omission of a federal employee where that employee was acting within

 the scope of his or her employment. 28 U.S.C. § 2679(b)(1) (“The remedy against the United
Case 1:20-cv-25019-DLG Document 4 Entered on FLSD Docket 12/10/2020 Page 2 of 7


 States provided by sections 1346(b) and 2672 of this title for injury or loss of property, or personal

 injury or death arising or resulting from the negligent or wrongful act or omission of any employee

 of the Government while acting within the scope of his office or employment is exclusive of any

 other civil action or proceeding for money damages by reason of the same subject matter against

 the employee whose act or omission gave rise to the claim”). Where a plaintiff names a federal

 employee in an individual capacity, scope of employment needs to be evaluated and, if scope is

 certified, the United States is substituted as the proper party defendant. 28 U.S.C. § 2679(d)(2)

 (“Upon certification . . . that the defendant employee was acting within the scope of his office or

 employment at the time of the incident out of which the claim arose, any civil action or proceeding

 commenced upon such claim in a State court shall be removed without bond at any time before

 trial . . . to the district court of the United States for the district and division embracing the place

 in which the action or proceeding is pending. Such action or proceeding shall be deemed to be an

 action or proceeding brought against the United States under the provisions of this title and all

 references thereto, and the United States shall be substituted as the party defendant. This

 certification . . . shall conclusively establish scope of the office or employment for purposes of

 removal.”).

         4.      On December 9, 2020, the United States filed the Notice of Removal and

 Substitution of Party Defendant (Notice of Removal) (ECF #1). Pursuant to the Notice of Removal,

 the United States removed the case and substituted itself as the proper party defendant pursuant to

 28 U.S.C. § 2679(d)(2).

         5.      The United States now moves to dismiss this case for lack of subject matter

 jurisdiction. The United States is the only proper party defendant for Plaintiff’s alleged damages

 resulting from the alleged state torts (defamation (Count 1) and intentional infliction of emotional

 distress (Count 2) stemming from interaction between Plaintiff and Defendant while both were

 employed with the United States Department of Agriculture in Miami, Florida, during 2016 and
Case 1:20-cv-25019-DLG Document 4 Entered on FLSD Docket 12/10/2020 Page 3 of 7


 2017., and the FTCA is the exclusive remedy for any such claim (or claims). As Plaintiff failed to

 properly exhaust his administrative remedies prior to filing suit, the Court lacks subject matter

 jurisdiction, and this case must be dismissed.

     II. Analysis

     A. The United States is immune from suit unless it expressly waives sovereign
        immunity.

        “It is well settled that the United States, as a sovereign entity, is immune from suit unless

 it consents to be sued.” Zelaya v. United States, 781 F.3d 1315, 1321 (11th Cir. 2015). “[A] court

 must strictly observe the ‘limitations and conditions upon which the Government consents to be

 sued’ and cannot imply exceptions not present within the terms of the waiver.” Id. At 1322 (quoting

 Soriano v. United States, 352 U.S. 270, 276 (1957)). “If there is no specific waiver of sovereign

 immunity as to a particular claim filed against the Government, the court lacks subject matter

 jurisdiction over the suit.” Id. (citing F.D.I.C. v. Meyer, 510 U.S. 471, 475-76 (1994)).

     B. The FTCA requires exhaustion of administrative remedies in order to waive
        sovereign immunity.

        The FTCA is a limited waiver of sovereign immunity and, as such, must be strictly

 construed in favor of the sovereign. Phillips v. United States, 260 F.3d 1316, 1318 (11th Cir. 2001);

 Means v. United States, 176 F.3d 1376, 1378 (11th Cir. 1999). Where the government has not

 expressly waived sovereign immunity, the Court lacks subject matter jurisdiction and the case must

 be dismissed for lack of subject matter jurisdiction. Martinez v. Minnis, 257 Fed. Appx. 261, 263-

 64 (11th Cir. 2007) (citing Burchfield v. United States, 168 F.3d 1252, 1254-55 (11th Cir. 1999).

 See also Molinar v. United States, 515 F.2d 246, 249 (5th Cir. 1975) (“Adherence to the statutory

 procedure for making a claim against the sovereign is a jurisdictional prerequisite to the benefit of

 the sovereign’s waiver of its immunity.”).

        Pursuant to the FTCA, “[a]n action shall not be instituted upon a claim against the United

 States . . . unless the claimant shall have first presented the claim to the appropriate Federal agency
Case 1:20-cv-25019-DLG Document 4 Entered on FLSD Docket 12/10/2020 Page 4 of 7


 and his claim shall have been finally denied by the agency . . . .” 28 U.S.C. §2675(a). Both the

 Supreme Court and the Eleventh Circuit have made clear that when a plaintiff files suit prior to

 administratively exhausting the claims, the suit is prematurely filed and the court is divested of

 subject matter jurisdiction. See, e.g., McNeil v. United States, 508 U.S. 106, 111 (1993); Davis v.

 United States, 272 Fed. Appx. 863, 866 (11th Cir. 2008); Seneca v. United States, 318 Fed. Appx.

 741, 746 (11th Cir. 2008).

           This is true regardless of whether the suit is filed in federal court against the United States

 or filed in state court against an employee of the United States and then removed with the United

 States substituted as the proper party defendant. 28 U.S.C. § 2679(d)(4) (“any action or proceeding

 subject to paragraph (1), (2), or (3) shall proceed in the same manner as any action against the

 United States filed pursuant to section 1346(b) of this title and shall be subject to the limitations

 and exceptions applicable to those actions.”); Celestine v. Mount Vernon Neighborhood Health

 Center, 403 F.3d 76, 82 (2d Cir. 2005) (affirming dismissal for lack of subject matter jurisdiction

 where the plaintiff sued a federally funded health center in state court prior to exhausting

 administrative remedies after the United States certified scope of employment, removed the case,

 and substituted itself in place of the health center); McLaurin v. United States, 392 F.3d 774, 782

 (5th Cir. 2004) (same where the plaintiff named a doctor at the health center). “[T]he law requires

 that all suits, including those in state court and against defendants who are yet to be formally

 replaced by the United States, must not be filed until administrative-exhaustion requirements have

 been satisfied.” Katich v. United States, No. 3:14-CV-303-MEF, 2014 WL 2832683, at *2 (M.D.

 Ala. June 20, 2014). Where the United States is the proper party defendant for a claim under the

 FTCA, the court lacks subject matter jurisdiction where the plaintiff filed suit prior to properly

 exhausting all administrative remedies. See, e.g., Celestine, 403 F.3d at 84; McLaurin, 392 F.3d

 at 782.
Case 1:20-cv-25019-DLG Document 4 Entered on FLSD Docket 12/10/2020 Page 5 of 7


     C. Because Plaintiff failed to exhaust administrative remedies, the Court lacks subject
        matter jurisdiction in this case.

        In this case, Plaintiff filed the Complaint prior to exhausting administrative remedies. See

 USDA Declaration, Exhibit C. Not only was the administrative claim not exhausted when

 Plaintiff filed suit, it was not even submitted. Therefore, the Court lacks subject matter jurisdiction

 to entertain the exclusive remedy available to Plaintiff in this case: a claim under the FTCA. The

 Complaint must be dismissed for lack of subject matter jurisdiction pursuant to Rule 12(b)(1).

            The FTCA provides a limited waiver of the United States' sovereign immunity for tort
            claims. Suarez v. United States, 22 F.3d 1064, 1065 (11th Cir. 1994). “It allows the
            government to be sued by certain parties under certain circumstances....” Id. However,
            “[a] federal court may not exercise jurisdiction over a suit under the FTCA unless the
            claimant first files an administrative claim with the appropriate agency.” Id. (citing 28
            U.S.C. § 2675(a)). The administrative claim must be filed within two years from the
            time the claim accrues and must be “accompanied by a claim for money damages in a
            sum certain.” 28 C.F.R. § 14.2(a); 28 U.S.C. §§ 2675, 2401(b).

 Dalrymple v. United States, 460 F.3d 1318, 1324 (11th Cir. 2006); see also Douglas v. United

 States, 814 F.3d 1268, 1279 (11th Cir. 2016)(“Before filing an FTCA lawsuit, a plaintiff must fully

 exhaust administrative remedies for his claims.”). Because Gonzalez failed to exhaust his exhaust

 administrative remedies for his claims, his amended Complaint must be dismissed.

        D. The FTCA does not waive sovereign immunity for libel and slander.

        Moreover, even if Plaintiff had exhausted his administrative remedies he would not be able

 to bring a claim for libel and/or slander as alleged in Count I of his amended Complaint. The

 FTCA’s waiver of sovereign immunity does not apply to “[a]ny claim arising out of . . . libel

 [and/or] slander.” 28 U.S.C. § 2680(h); Zelaya, 781 F.3d at 1334 (finding no waive of sovereign

 immunity for any claim arising out of one of § 2680(h)’s enumerated intentional torts); JBP

 Acquisitions, LP v. U.S. ex rel. F.D.I.C., 224 F.3d 1260, 1263 (11th Cir. 2000) (same).

                The “intentional tort exception” to the FTCA provides that the United States
        maintains its sovereign immunity and cannot be sued for “[a]ny claim arising out of ...
        libel[ or] slander.” 28 U.S.C. § 2680(h); see Alvarez v. United States, 862 F.3d 1297, 1301–
        02 (11th Cir. 2017) (explaining intentional tort exception). Burns’s complaint alleged
        claims of defamation. After substitution of the United States as the sole party, Burns's
Case 1:20-cv-25019-DLG Document 4 Entered on FLSD Docket 12/10/2020 Page 6 of 7


        defamation claims were “barred by the FTCA’s exception from liability of claims arising
        out of libel or slander.” See O'Ferrell v. United States, 253 F.3d 1257, 1263 n. 4, 1265–66
        (11th Cir. 2001) (quotation marks omitted and alterations adopted). Without the United
        States’ consent to be sued for defamation, Burns's claims were due to be dismissed for lack
        of subject matter jurisdiction. Cf. Zelaya v. United States, 781 F.3d 1315, 1338 (11th Cir.
        2015) (observing that when the United States has not waived sovereign immunity under
        the FTCA, federal courts are deprived of subject matter jurisdiction). Thus, the district
        court correctly dismissed Burns's complaint.

 Burns v. United States, 809 Fed.Appx. 696, 701 (11 th Cir. 2020)(Unpublished).

        Accordingly, Plaintiff’s claims arising out of libel or slander must be dismissed for lack of

 subject matter jurisdiction regardless of administrative exhaustion.

        WHEREFORE, the United States of America, respectfully requests that the proceedings
 be dismissed pursuant to Rule 12(b)(1), Federal Rules of Civil Procedure, for lack of subject matter
 jurisdiction.
                                               Respectfully submitted,

                                               ARIANA FAJARDO ORSHAN
                                               UNITED STATES ATTORNEY

                                               By:      s/ Charles S. White
                                               CHARLES S. WHITE
                                               Assistant United States Attorney
                                               Florida Bar No. 394981
                                               99 N.E. 4th Street, Suite 300
                                               Miami, Florida 33132
                                               Tel.: 305.961.9286
                                               Fax: 305.530-7139
                                               Email: Charles.White@usdoj.gov
                                               Counsel for United States of America
Case 1:20-cv-25019-DLG Document 4 Entered on FLSD Docket 12/10/2020 Page 7 of 7


                                  CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on December 10, 2020 I electronically filed the forgoing
 document with the Clerk of the Court using CM/ECF. I also certify that the forgoing document
 is being served this day on all counsel of record or pro se parties identified on the attached service
 list in the manner specified, either via transmission of Notices of Electronic Filing generated by
 CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
 to receive electronically Notices of Electronic Filing.
                                                Respectfully submitted,

                                                ARIANA FAJARDO ORSHAN
                                                UNITED STATES ATTORNEY

                                        By        s/ Charles S. White
                                                CHARLES S. WHITE
                                                Fla. Bar No. 394981
                                                Assistant United States Attorney
                                                99 N.E. 4th Street, Suite 300
                                                Miami, Florida 33132
                                                Tel. (305) 961-9286
                                                Fax. (305) 530-7139
                                                E-mail: charles.white@usdoj.gov

                               SERVICE LIST
                      Gonzalez v. United States of America
                        Case No. 20-cv-25019 DLG
      UNITED STATES DISTRICT COURT, SOUTHERN DISTRICT OF FLORIDA

 Joey D. Gonzalez, Esq.                         Charles S. White
 Fla. Bar #127554                               Assistant United States Attorney
 P.O. Box 145073                                charles.white@usdoj.gov
 Coral Gables, FL 33114-5073                    99 N.E. 4 th Street, Suite 300
 Tel: (305) 720-3114                            Miami, Florida 33132
 Fax: (305) 676-8998                            Tel. (305) 961-9286
 E-service: joey@joeygonzalezlaw.com            Fax. (305) 530-7139
 Plaintiff, Pro Se                              Attorney for Defendant USA

 Beverly Virues, Esq.
 Fla. Bar #123713
 Garcia-Menocal & Perez
 4937 SW 74th Ct # 3
 Miami, FL 33155-4412
 Office: (305) 553-3464
 bvirues1@gmail.com
 Attorney for Clifford Ramsey
